Citation Nr: 0906201	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-43 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bipolar disorder.  

2. Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 28, 1999, to March 17, 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2002 and in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In April 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.   Stegall v. West, 11 Vet. App. 
268 (1998).

In November 2008, the Board received additional evidence from 
the Veteran, who did not waive the right to have the evidence 
initially considered by RO.  The evidence does not have a 
bearing on the claim of service connection for a psychiatric 
disorder because there is no competent medical evidence 
relating a psychiatric disorder to service.  Also, the 
evidence does not have a bearing on the claim of a total 
disability rating for compensation because the evidence does 
not pertain to the service-connected disabilities.  For these 
reasons, the additional evidence need not be referred to the 
RO for initial consideration.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. Bipolar disorder was not affirmatively shown to have been 
present contemporaneously with service; and bipolar disorder, 
first shown after service, is unrelated to a disease, injury, 
or event of service origin.



2. The service-connected disabilities are peripheral vascular 
disease and neuropathy of the left foot, 20 percent 
disabling; peripheral vascular disease and neuropathy of the 
right foot, 20 percent disabling; ligamentous instability of 
the left knee, 10 percent disabling; ligamentous instability 
of the left ankle and foot, 10 percent disabling; ligamentous 
instability of the right ankle and foot, 10 percent 
disabling; hypertension, 10 percent disabling, and 
ligamentous instability of the right knee, noncompensably 
disabling; the combined rating is 60 percent, which equates 
to a single disability, considering the bilateral factor and 
the disabilities of both lower extremities.  

3. The Veteran has a high school education, has limited work 
experience beyond his period of service, and is unemployed; 
his service-connected disabilities are currently not shown to 
prevent him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1. Bipolar disorder is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303. (2008).   

2. The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2002, in August 2006, and in April 
2007.  The Veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The Veteran was notified of the type of evidence to 
substantiate the claim for a total disability rating, namely, 
evidence indicating an inability to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  

The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice in March 2006 included the provisions for the 
effective date of a claim and for the degree of disability 
assignable for the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life). 

To the extent that the VCAA notice of March 2006, informing 
the Veteran of the provisions for the effective date of a 
claim and for the degree of disability assignable for the 
claim, came after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was 
cured as after the RO provided substantial content-complying 
VCAA notice the claim was readjudicated, as evidenced by the 
supplemental statements of the case, dated in February 2008 
and in September 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claims.  The RO has obtained the service 
treatment records, VA records, and records from the Social 
Security Administration.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

VA has not conducted a medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for a psychiatric disorder.  
Further development is not required because there is no 
record of a psychiatric disorder during service.  Also, there 
is no competent evidence of persistent or recurrent symptoms 
relative to a mental disorder until nine months following 
discharge from service and no indication that such disorder 
was a psychosis.  As the evidence does not indicate that the 
disability may be associated with service, a medical 
examination or medical opinion need not be obtained under 38 
C.F.R. § 3.159(c)(4).  

Notwithstanding the foregoing, the Veteran was scheduled for 
an examination in September 2004 to assess his current mental 
condition and to determine whether the condition diagnosed 
within a year of service discharge constituted a psychosis.  
He failed to appear for that examination.  In a November 2004 
statement of the case, he was informed that there was no 
evidence to establish the existence of a psychosis within the 
first post-service year for consideration of presumptive 
service connection, as alleged by the Veteran.  The Veteran 
responded in a December 2004 substantive appeal that he has 
missed "appointments" due to financial and transportation 
problems.  The duty to assist a claimant is not a one-way 
street, and in this case the Veteran has failed to cooperate 
to the full extent in the development of his claim.  Olsen v. 
Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  



VA has conducted medical inquiry in an effort to substantiate 
the total disability claim.  38 U.S.C.A. § 5103A(d).  He was 
afforded a VA examination in December 2007 specifically to 
evaluate his service-connected disabilities and to determine 
the functional limitations of each in light of the 
occupational environment.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including a psychosis, if manifest to a compensable 
degree within the year after active service.  This 
presumption is rebuttable provided there is probative 
evidence to the contrary.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  

During the pendency of the appeal, 38 C.F.R. § 3.384 was 
added to further define a "psychosis" to include brief 
psychotic disorder; delusional disorder; psychotic disorder 
due to general medical condition; psychotic disorder not 
otherwise specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Veteran contends that his bipolar disorder was treated 
within one year of discharge from service and that his 
condition was related to service.  In a June 2003 statement, 
he asserted that his mental disorder was "brought on by the 
fact that I was medically discharged from the service and I 
had planned on making the service a career."  He felt that 
service connection was warranted under the presumptive 
provisions.  In a December 2004 statement, he alleged that he 
was never hospitalized for a mental condition prior to 2000, 
that he was not having problems prior to service, and that 
his psychiatric symptoms manifested while in service and 
worsened after service.  

The service treatment records show that at the time of a 
physical examination for enlistment purposes in June 1999 the 
Veteran was clinically evaluated as normal psychiatrically.  
On a report of medical history at that time, the Veteran 
denied ever having depression, excessive worry, and nervous 
trouble of any sort.  The treatment records do not show any 
complaint, finding, or diagnosis of a psychiatric disorder.  
At the time of a physical examination in February 2000 for 
purposes of a physical evaluation board the Veteran was 
clinically evaluated as normal psychiatrically.  On a report 
of medical history at that time, the Veteran denied ever 
having depression, excessive worry, and nervous trouble of 
any sort.  He was medically discharged from service on March 
17, 2000, on account of lower extremity disabilities.  

On the basis of the service treatment records, bipolar 
disorder was not affirmatively shown during service.  And 
while records, dated after service, appear to indicate 
without substantiation that the Veteran may have had a pre-
existing mood disorder, he reportedly was stable throughout 
his service.  For these reasons, bipolar disorder was not 
affirmatively shown during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

After service, the Veteran filed a claim of service 
connection for multiple physical disabilities in July 2000.  
His application did not reference a mental disorder.  There 
is no medical evidence of a diagnosis or treatment of a 
mental disability until December 2000.  At that time, the 
Veteran sought help for his emotional problems.  He reported 
a history of treatment by a State of Oklahoma psychiatrist 
for bipolar disorder and intermittent explosive disorder in 
1993.  It was noted that he left that pre-service treatment 
due to a feeling that he was getting worse.  

Following examination in December 2000, the VA diagnosis was 
bipolar disorder.  Thereafter, the records show that the 
Veteran was followed for the most part for bipolar disorder 
to include at the time of an inpatient stay in February 2008.  
Other diagnoses that appear in the record include mood 
disorder, affective disorder, anti-social and borderline 
personality disorder, narcotic dependence, impulse control 
disorder, intermittent explosive disorder, and attention 
deficit disorder.  

On a June 2002 VA outpatient record, the Veteran reported 
that he had had mood swings for many years, being on the "up 
side" when young, then "stable" while in the military, and 
mostly "down" since his discharge.  

Despite references to a history of a pre-service psychiatric 
disorder, the Veteran's initial diagnosis of bipolar disorder 
was documented nearly 9 months after his discharge from 
active duty in March 2000.  On a federal education loan 
discharge application due to total and permanent disability, 
a VA physician certified that the Veteran's bipolar disorder 
and other medical conditions of attention deficit disorder 
and borderline personality disorder began in December 2000.  
And there is no medical evidence that links bipolar disorder 
to a disease or injury during service. 

The Veteran's asserts, in part, that service connection is 
warranted on a presumptive basis.  The record however does 
not show a diagnosis of a psychosis within one year of 
service discharge.  The VA medical evidence clearly shows 
that in December 2000, less than a year after his discharge, 
the Veteran was diagnosed with bipolar disorder, but such a 
disorder is not a psychosis.  

Rather, bipolar disorder is a mood disorder.  See Dorland's 
Illustrated Medical Dictionary 201 (28th ed. 1994); see DSM-
IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
(wherein bipolar disorder is classified as a mood disorder).  

For further clarification of what VA deems to be a psychosis, 
a regulation was promulgated in 2006, and bipolar disorder is 
not on the list of specific psychoses.  38 C.F.R. § 3.384.  
In fact, there is no evidence of any of the listed psychoses 
within one year of the Veteran's discharge.  The definition 
of psychoses is only effective for claims filed on or after 
August 28, 2006.  Although it is not technically applicable 
in the present decision because the Veteran's claim for 
service connection was filed in 2001, it is noted that its 
application herein would make no difference in the result, 
given that none of the listed psychoses has been shown to 
have been manifested in service or within the first year 
after the Veteran's separation from service.  Moreover, there 
is simply no medical evidence of a nexus between the 
Veteran's current psychiatric diagnosis and his military 
service.  

As the Veteran's diagnosed psychiatric disability is not a 
psychosis, it is not subject to presumptive service 
connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 
3.309.

Also, the Board finds the Veteran's statements of continuity 
are inconsistent in light of the entries in the service 
treatment records, which contain no complaint or history of 
psychiatric symptoms by the Veteran, and the Veteran's recent 
statement in October 2008 that his current psychiatric 
problems began in service.  The absence of complaints, when 
otherwise affirmatively speaking, constitutes negative 
evidence. Negative evidence is to be considered.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are not credible and less probative than the 
negative evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006). 

For this reason, the preponderance of the evidence is against 
the claim of service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  

To the extent that the Veteran relates bipolar disorder to 
service, bipolar disorder is not a condition under case law 
that has been found to be capable of lay observation.  Thus, 
the determination as to whether the condition was present 
during active service or is related to an injury or disease 
of service origin therefore is medical in nature, that is, 
not capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (on the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, medical evidence of an association or link between 
the current disability and an established disease, injury, or 
event in service, and where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.  For these 
reasons, the Board rejects the Veteran's statements as 
competent evidence to substantiate the claim that bipolar 
disorder, first documented after service, is related to the 
Veteran's period of service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis and medical causation, and as there is no favorable 
medical evidence of a relationship between the current 
bipolar disorder and an injury, disease, or event of service 
origin, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

II. Total Disability Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable. 

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).



The Veteran's service-connected disabilities consist of 
peripheral vascular disease and neuropathy of the left foot, 
20 percent disabling; peripheral vascular disease and 
neuropathy of the right foot, 20 percent disabling; 
ligamentous instability of the left knee, 10 percent 
disabling; ligamentous instability of the left ankle and 
foot, 10 percent disabling; ligamentous instability of the 
right ankle and foot, 10 percent disabling; hypertension, 10 
percent disabling; and ligamentous instability of the right 
knee (noncompensable).  

The disabilities have a combined rating of 60 percent, 
considering the bilateral factor.  This combined rating is 
obtained whether or not the rating for hypertension is 
considered.  Further, as the disabilities, except for 
hypertension, affect both lower extremities, the disabilities 
may be considered as a single disability, for the purpose of 
the 60 percent rating.    

Thus, the Veteran satisfies the threshold minimum percentage 
rating standards for individual unemployability benefits 
under 38 C.F.R. § 4.16(a).  The issue then is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For the Veteran to prevail on the claim for a total 
disability rating, nonservice-connected disabilities may not 
be considered.  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

After a careful review of the entire record, the Board's 
finds that the evidence does not show that the Veteran 
currently has been rendered unemployable based solely by his 
service-connected disabilities.  



In his claim, received in April 2001, the Veteran asserted 
that he was unemployable due to "medical and mental 
conditions."  While the medical evidence shows that his 
service-connected physical disabilities are productive of 
impairment, the objective medical evidence does not show that 
the physical disabilities result in unemployability.  

The record shows that since his military discharge in March 
2000, the Veteran has worked little, if any.  Records from 
the Social Security Administration show that he reportedly 
had worked in May 2000 as a hotel security guard, which 
lasted about two weeks because the Veteran had problems with 
his knees, feet, ankles, and back.  A March 2001 VA 
outpatient record indicates that the Veteran gave up his 
business of setting up services for new mobile homes, 
apparently after discontinuing an herbal product that gave 
him energy (he was too tired and depressed).  He applied for 
Social Security disability benefits in July 2002, which were 
awarded soon thereafter based on a primary diagnosis of 
bipolar disorder and a secondary diagnosis of personality 
disorder.  For purposes of the award, the disability was 
noted to have begun in April 2002.  It also appears that the 
Veteran has not tried to obtain employment since then, and 
that he has not had any training before or since he became 
too disabled to work.  A November 2004 VA outpatient record 
indicates that the Veteran had a high school education and 
also 12 hours of college credit.  A determination by the 
Social Security Administration in December 2005 indicates 
that the Veteran's disability (diagnosed as affective/mood 
disorders) continued.  He currently is unemployed.  

While the medical evidence since service indicates ongoing 
complaints of joint pains, particularly in the knees and feet 
for which the Veteran received pain medication, the 
predominant complaints concerned his mood swings.  VA medical 
records and Social Security Administration records show 
various psychiatric diagnoses were made beginning in December 
2000, such as mood disorder, affective disorder, personality 
disorder, intermittent explosive disorder, and bipolar 
disorder.  The Veteran has been hospitalized on several 
occasions since service to treat his mental disorder.  The 
most recent of these inpatient stays was in February 2008.  

The Veteran claims that his service-connected conditions are 
factors in his unemployability.  The Board, however, finds 
that the disability picture provided by the medical record 
does not demonstrate that his service-connected conditions 
prevent him from obtaining and maintaining gainful 
employment.  The Veteran underwent a VA examination in 
December 2007 to evaluate his service-connected disabilities 
and to determine the functional limitations of each in light 
of the occupational environment.  Following a comprehensive 
examination, the examiner diagnosed the Veteran with multiple 
service-connected and nonservice-connected disorders.  The 
examiner expressed the opinion that the Veteran's non-service 
connected bipolar disorder and chronic hepatitis C were the 
predominant reason for his inability to function in his 
previous occupational environment.  The examiner notably 
commented that the Veteran did not have any objective 
physical limitations.  In other words, the examiner concluded 
that but for his mental disorder the Veteran could be 
employed.  There is no other medical opinion of record 
addressing the Veteran's employability from the point of view 
of his service-connected conditions.

The Veteran was hospitalized at the VA for more than two 
weeks in February 2008 for a mental condition, primarily 
bipolar disorder.  The discharge records indicate diagnoses 
of both mental and physical disabilities, but none of the 
listed disabilities are service-connected conditions.  As for 
any physical activity limitations, the discharge instructions 
stated that the Veteran was to resume activity as before; 
there was no explicit notation of any service-connected 
disability.  

The Veteran asserts that a permanent mobility placard from 
the state department of transportation, issued in September 
2008, was for physical disabilities that are service-
connected, but there is no documentation to substantiate the 
assertion.  Moreover, on a federal education loan discharge 
application based on total and permanent disability, a VA 
physician certified in October 2008 that the Veteran was too 
emotionally unstable to work due to bipolar disorder, 
attention deficit disorder, and a personality disorder.  
There was no reference to any physical disability.  



The Veteran has submitted statements from his mother and 
apartment manager, who testified to his erratic and anti-
social behavior that prevent him from obtaining a job, but 
they give little or no comment on how any physical 
limitations might impact his ability to obtain and keep a 
job.  

From a longitudinal review of the evidence, it appears that 
the Veteran is capable of work, except for mental impairment.  
While he has a limited occupational background and education, 
it is not shown that the service-connected peripheral 
vascular disease and neuropathy of the left and right feet, 
ligamentous instability of the left and right knees, 
ligamentous instability of the left and right ankles and 
feet, and hypertension, alone, prevent the Veteran from 
working.  Rather the record shows that his nonservice-
connected mental condition plays the central role in his 
functional impairment, but such may not be considered in 
support of the claim.

After consideration of the medical record and the Veteran's 
contentions, the Board finds that weight of the evidence is 
against his claim for a total disability rating.  Although 
his service-connected peripheral vascular disease and 
neuropathy of the left and right feet, ligamentous 
instability of the left and right knees, ligamentous 
instability of the left and right ankles and feet, and 
hypertension may present difficulties in an occupational 
environment, they are not of a level of impairment consistent 
with his being prevented from obtaining and maintaining 
substantially gainful employment.  Therefore, the Board finds 
that the criteria for a total disability rating are not met.

As the preponderance of the evidence is against the Veteran's 
claim, the 
benefit-of-the-doubt standard of proof does not apply. 








ORDER

Service connection for bipolar disorder is denied.  

A total disability rating for compensation based on 
individual unemployability due to service-connected 
disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


